Tyi,Rr, J.
Action, case, brought in a justice’s court, the plaintiff alleging in his declaration that he was the owner of a certain right of way for teams and persons on foot to cross over and upon a certain piece of land described, and that the defendant, by nailing,boards and bars across it, prevented the plaintiff from using the same; that the defendant had no- right to make such obstruction, and that the plaintiff was damaged to the amount of twenty dollars. The defendant moved in that court to dismiss the action upon the-ground that the title to- land was involved, and that the justice, for that reason, had not jurisdiction, which motion was-denied, and the defendant appealed to the county court where he filed a like motion, which was granted.
The plaintiff also filed a motion in the county court to-dismiss the appeal upon the ground that the judgment of the justice was final under V. S., 1298, div. III, as neither the ad damnum in the writ nor the damages demanded in the declaration exceeded twenty dollars, which motion was-denied.
*165The exceptions state that there was nothing in the copies of appeal to- show that the case was appealable, and no claim being made that it was, there was no- occasion for the county court to consider whether the justice had jurisdiction or not. As the statute gave no right of appeal, the court should have granted the plaintiff’s motion.

Judgment reversed, and the appeal dismissed with costs.